114 U.S. 463 (1885)
PACIFIC BANK
v.
MIXTER.
Supreme Court of United States.
Submitted April 13, 1885.
Decided April 20, 1885.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
Mr. Joshua D. Ball for the motion.
Mr. A.A. Ranney opposing.
*464 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Under § 1001 of the Revised Statutes no bond for the prosecution of the suit, or to answer in damages or costs, is required on writs of error or appeals issuing from or brought to this court by direction of the Comptroller of the Currency in suits by or against insolvent national banks, or the receivers thereof. This is such a case.
There is abundant evidence in the record that the direction from the comptroller to the receiver was to take out a writ of error in this case, although, by mistake in one of the papers, Henry Mixter was named as the plaintiff instead of George Mixter.
Motion denied.